UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7040



MATTHEW JOHNSON,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-98-76, CA-01-17-4)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Johnson, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Johnson appeals the district court’s orders denying

his motions filed under 28 U.S.C.A. § 2255 (West Supp. 2001), and

Fed. R. Civ. P. 59(e).   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See Johnson v. United States,

Nos. CR-98-76; CA-01-17-4 (E.D. Va. Mar. 19 & Apr. 20, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2